Higgins, J.
The defendant, Wayne Bryant, was tried and convicted upon the theory that he was present at the Sinclair station on the night of April 29, 1964, for the purpose of aiding and abetting his cousin, Earl Bryant, who actually did the breaking and entering with intent to steal the money and chattels kept in the building by the owner. Both were familiar with the setup at the station.
The State’s evidence disclosed that the owner closed and locked up about 9:30 at night. There were an illuminated clock and a lighted vending machine in the sales room facing the Raleigh Road. A small light illuminated the apron around the pumps. Two police officers on patrol passed the station about 10:30 p.m. They saw an automobile parked near the pumps. One of the officers saw a man bending over at the rear of the vehicle. The officers became suspicious, drove a short distance, then back to the station. The defendant was then at the front *66of the vehicle, with the hood up. He first stated the vehicle belonged to him but when asked for his owner’s card he said it belonged to his brother.
While the officers were interrogating the defendant they heard a noise inside the station. One of the officers found Earl Bryant hiding in the lubricating room. When, in obedience to the officer’s orders, Earl crawled through the broken window, he “hit the ground running.” Refusing to obey the repeated orders to halt, he received a pistol wound in his leg just as he entered the woods.
The cash register had been moved into the lubricating room from the sales counter. It contained $52.10. The parked vehicle actually belonged to Earl Bryant. The two had been “riding around the country” since 6:30. Both had been drinking beer.
When the court overruled the motion for a directed verdict of not guilty, both the defendant and Earl Bryant testified as defense witnesses. The defendant testified that Earl left to go to the restroom in the station. He had no knowledge, according to his story, that Earl might develop interest in some other business such as a cash register.
Earl testified he had no intention of entering the building for the purpose of larceny until he saw the cash register. He entered through the window, attempted to open the cash register, but when the attempt failed he undertook to get it through the window, intending to take it to the automobile. Apparently his efforts alerted the officers who discovered him in the building.
The defendant strenuously objected to Earl’s testimony with respect to his intentions to take the cash register to the parked automobile. He assigns its admission as error. The evidence was brought out on cross-examination. Earl was the defendant’s witness, his near relative, the owner and driver of the automobile in which they both rode to the scene of the crime and in which both presumably intended to leave the scene. The defendant was charged with aiding and abetting Earl in the felonious breaking. Earl's admission was material as tending to throw light on the relationship and understanding between the two. The evidence permitted an inference the defendant was at the automobile out front to watch while Earl made the felonious entry and that both were acting in concert and intended to share in the loot. The officers appeared before the cash register was opened and Earl not having gained possession of the money, the solicitor dropped the larceny charge.
The assignment of error based on the court’s refusal to direct a verdict for the defendant at the close of all the evidence is not sustained. *67Other objections interposed during the trial do not disclose error; neither do they require discussion.
No error.